Citation Nr: 1757783	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel







INTRODUCTION

The Veteran had active duty service from November 1953 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable disability rating.

Although the Veteran did not submit an explicit notice of disagreement with the October 2008 decision; he filed a claim for an increased rating in July 2009.  To support his claim for increased ratings, he submitted additional private treatment records dated in July 2009, and the RO obtained VA treatment records from October 2009 showing treatment for bilateral hearing loss.  In an October 2009 rating decision, the RO denied the Veteran's claim for an increased rating. 

The U.S. Court of Appeals for the Federal Circuit has found that 38 C.F.R. § 3.156 (b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010) (holding that even in increased ratings claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156 (b) requires any subsequent decision to relate back to the original claim).  In this case, the evidence received within the appeal period after the initial rating is new and material; hence the appeal arises from the October 2008 rating decision.

The Veteran originally requested a Board hearing in his July 2011 Substantive Appeal.  However, in a February 2015 signed correspondence, the Veteran requested that his hearing request be withdrawn.  The Veteran has not requested an additional hearing.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2017).

The Board remanded this claim in July 2015 and January 2016.

In an October 2016 Board decision, the Board denied entitlement to an initial compensable rating for bilateral hearing loss.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2017 Order, the Court vacated the Board's October 2016 decision that denied an initial compensable disability rating for bilateral hearing loss and remanded the issue to the Board for action consistent with the Joint Motion for Remand (JMR).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2017 Joint Motion for Remand, the parties agreed that remand of the Veteran's claim was required because the Board erred when it failed to address the potential applicability of 38 C.F.R. § 4.85(c) in assessing the findings of the 2011 audiometric examination.  The parties stated that 38 C.F.R. § 4.85(c) provides that a veteran shall be rated under a separate table "based solely on pure tone averages" only when the examiner "certifies that language difficulties or inconsistent speech audiometry scores make the use of both pure tone average and speech discrimination inappropriate."  The parties indicated that the August 2011 VA examiner certified that "the use of the speech discrimination score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores,  etc., that make combined use of pure tone average and speech discrimination scores inappropriate."  The parties stated that additionally, the Board should consider the 2011 examiner's certification that the pure tone threshold results were also invalid, as "the inconsistencies between the SRT and the pure tone testing is not due to an organic loss but instead due to the veteran's cognitive deficits related to his history of stroke and more recently history of mini strokes."  

The Parties stated that because the Board did not address the provisions of 38 C.F.R. § 4.85(c) nor the examiner's findings in the 2011 examination report, remand was required for the Board to address this provision and evidence in the first instance.  

Thus, the Board finds that the issue of entitlement to an initial compensable rating for bilateral hearing loss should be remanded to the AOJ for adjudication in the first instance with consideration of the provisions of 38 C.F.R. § 4.85(c) and the August 2011 VA examiner's findings.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993) (veteran must be given adequate notice of need to present evidence and argument and opportunity for hearing on question not previously considered by RO, unless Board can show veteran is not prejudiced by Board's decision without prior consideration of question by RO).  The Board finds that due process mandates that this issue be remanded to the AOJ for readjudication in the first instance.  

The AOJ should obtain the VA treatment records for treatment of the bilateral hearing loss dated from November 2016 from the VA healthcare system.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the VA treatment records for treatment of the bilateral hearing loss dated from November 2016 from the VA healthcare system.

2.  Readjudicate the increased rating claim in light of all of the evidence of record with consideration of the provisions of 38 C.F.R. § 4.85(c) (a veteran shall be rated under a separate table "based solely on pure tone averages" only when the examiner "certifies that language difficulties or inconsistent speech audiometry scores make the use of both pure tone average and speech discrimination inappropriate) and the August 2011 VA examiner's certification that "the use of the speech discrimination score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores,  etc., that make combined use of pure tone average and speech discrimination scores inappropriate."  

If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




